United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1347
                                    ___________

Alfredo Perez Pena,                 *
                                    *
             Appellant,             *
                                    * Appeal from the United States
     v.                             * District Court for the District of
                                    * Minnesota.
Red Wing Shoe Co., A Minnesota      *
Corporation,                        *        [UNPUBLISHED]
                                    *
             Appellee.              *
                               ___________

                              Submitted: October 22, 1999

                                   Filed: November 1, 1999
                                    ___________

Before BOWMAN, JOHN R. GIBSON, and BEAM, Circuit Judges.
                          ___________

PER CURIAM.

       Alfredo Perez Pena appeals the district court's grant of summary judgment that
dismissed his claim of racial discrimination in hiring against Red Wing Shoe Company
brought under Title VII and the Minnesota Human Rights Act. Pena also appeals the
district court's denial of his motion to compel a response to discovery and the award
of sanctions imposed for bringing that motion. We have reviewed the parties' briefs
and the record, and we affirm the dismissal of the claim on the basis of the well-
reasoned order of the district court. See 8th Cir. R. 47B. We also affirm the denial of
the discovery motion and the award of sanctions on the basis of the magistrate judge's
thorough order as affirmed by the district court. See id.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-